ORDER

PER CURIAM.
Bruce Watson appeals from the trial court’s judgment, following a jury’s guilty verdict, of robbery in the first degree, in violation of Section 569.020, RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).